United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
U.S. POSTAL SERVICE, AIRPORT STATION,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1402
Issued: July 9, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On July 10, 2018 appellant filed a timely appeal from February 22 and June 11, 2018 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 18-1402.
By decision dated September 16, 2005, OWCP accepted appellant’s claim for the
diagnosed condition of lumbar strain/sprain. Appellant filed a claim for compensation for the
period November 9, 2004 to January 11, 2005. By decisions dated February 22 and June 11, 2018,
her claim for compensation was denied.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Appellant submitted medical
reports dated November 9 and December 4, 2004 and January 5, 2005 from Dr. J. Randall Davis,
a Board-certified orthopedic surgeon. On October 7, 20052 she filed a claim (Form CA-7)
1

41 ECAB 548 (1990). See also R.D., Docket No.17-1818 (issued April 3, 2018).

2
OWCP used the date her supervisor signed the form, October 7, 2005, instead of the date appellant signed the
form, October 6, 2005.

requesting compensation for leave without pay (LWOP) for the period November 9, 2004 to
January 11, 2005.3 In a time analysis form (Form CA-7a) dated October 5, 2005, appellant
claimed eight total hours of LWOP during the period November 9, 2004 to January 11, 2005 due
to a doctor’s appointments and physical therapy sessions.
OWCP, by letter dated October 25, 2005, authorized payment of wage-loss compensation
for 0.65 intermittent hours of time lost from work on January 4, 2005. It advised that, based on
the breakdown from her Form CA-7 and Form CA-7a, she requested 0.93 hours of annual leave
on November 9, 2004, 0.69 hours of annual leave on November 23, 2005 and 0.89 hours of sick
leave on December 21, 2004, which it found was supported by the medical evidence of record.
However, OWCP also noted that requests for leave buy back could only be processed if the
employing establishment agreed to credit appellant with the leave she wanted to buy back. It
further advised that the evidence to date did not support that her disability exceeded 14 days and
therefore the first 3 days of disability following continuation of pay would not be payable until her
disability period exceeded 14 days.
By letter dated December 26, 2017, OWCP informed appellant that on October 7, 2005 it
received her claim requesting wage-loss compensation for lost time due to medical treatment for
the period November 9, 2004 to January 11, 2005. It advised that no medical evidence had been
received supporting lost work time to attend a therapy session or medical appointment on the dates
alleged.
By decision dated February 22, 2018, OWCP denied appellant’s claim for wage-loss
compensation for the period November 9, 2004 to January 11, 2005, finding that she had not
submitted any medical evidence supporting her claim for wage-loss compensation. On March 13,
2018 it received her request for reconsideration. By decision dated June 11, 2018, OWCP denied
appellant’s request for modification of the February 22, 2018 decision as it found she had not
submitted supporting medical evidence.
The Board finds that OWCP, in its February 22 and June 11, 2018 decisions, did not review
reports dated November 9 and December 4, 2004 and January 5, 2005 from Dr. Davis. For this
reason, the case will be remanded to OWCP to enable it to properly consider all the evidence of
record at the time of the February 22 and June 11, 2018 decisions. Following such further
development as OWCP deems necessary, it shall issue an appropriate merit decision on the claim.

3

The record also contains CA-7 forms from appellant requesting leave buy back for the period October 22, 2004
to September 13, 2005 and claim for LWOP for the period November 1 to December 1, 2005. OWCP has not issued
any decision regarding her claim for leave buy back and wage-loss compensation.

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 11 and February 22, 2018 are set aside and the case is
remanded to OWCP for further proceedings consistent with this order of the Board.
Issued: July 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

